Exhibit 10.23


KEANE GROUP, INC.
EQUITY AND INCENTIVE AWARD PLAN
DEFERRED STOCK
AWARD AGREEMENT
This Deferred Stock Award Agreement (this “Award Agreement”) is made and entered
into as of [●] 2017 (the “Grant Date”), by and between Keane Group, Inc., a
Delaware corporation (the “Company”) and [●] (the “Participant”). Capitalized
terms not otherwise defined herein shall have the same meanings as in the Keane
Group, Inc. Equity and Incentive Award Plan (the “Plan”).
W I T N E S S E T H:
WHEREAS, the Participant is entitled to certain retention bonuses (the
“Retention Bonuses”) pursuant to the terms of Section 5.3(c) of the Employment
Agreement between the Company and the Participant dated as of January 3, 2017
(the “Employment Agreement”);
WHEREAS, the Company maintains the Plan; and
WHEREAS, in lieu of the Participant’s entitlement to the Retention Bonuses, the
Company desires to grant a deferred stock award to the Participant under the
Plan and the terms set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:
1.Deferred Stock Award. Subject to the conditions set forth in this Award
Agreement, the Company grants to the Participant a Deferred Stock Award that
entitles the Participant to receive two awards of Common Stock – a “First Stock
Bonus” and a “Second Stock Bonus” (each a “Stock Bonus”). Each Stock Bonus shall
be paid in Common Stock with a Fair Market Value on the applicable payment date
of $[•], less the amount of any withholding taxes due any federal, state or
local authority. The Participant shall become vested in the First Stock Bonus on
January 1, 2018, which shall be paid on February 15, 2018 (the “First Payment
Date”), and the Participant shall become vested in Second Stock Bonus on January
1, 2019, which shall be paid on February 15, 2019 (the “Second Payment Date”);
provided that, notwithstanding the foregoing, the Participant shall become
vested in, and paid, any remaining unpaid Stock Bonus upon the consummation of a
Change in Control. For the avoidance of doubt, regardless of the vesting date,
the shares of Common Stock to be paid to the Participant pursuant to the First
Stock Bonus on the First Payment Date or, if applicable, upon a Change in
Control, and pursuant to the Second Stock Bonus on the Second Payment Date or,
if applicable, upon a Change in Control, shall have a Fair Market Value on such
payment date of $[•], less the amount of any withholding taxes due any federal,
state or local authority. Subject to the provisions of Section 2 hereof, the
Participant shall only become vested in a Stock Bonus if the Participant is
employed by the Company and has remained in continued compliance with Section 7
of the Employment Agreement through the applicable vesting date. Notwithstanding
anything


 
 
 




--------------------------------------------------------------------------------




herein to the contrary, any fractional shares of Common Stock payable with
respect to a Stock Bonus shall be eliminated on the date the Stock Bonus is paid
by rounding-up.
2.    Termination of Service. If prior to the Participant becoming vested in a
Stock Bonus pursuant to Section 1, the Participant incurs a Termination without
Cause [or for Good Reason] (as [such terms are] defined in the Employment
Agreement), subject to the Participant executing and not revoking within the
revocation period a valid release agreement in a form reasonably acceptable to
the Company, the Participant shall be entitled to each unpaid Stock Bonus,
payable upon the later of (a) the date such Stock Bonus otherwise would have
been payable under Section 1 and (b) the sixtieth (60th) day after such
Termination; provided, that in the event of a payment on the date set forth in
Section 2(b), the number of shares of Common Stock payable with respect to the
applicable Stock Bonus will be determined as of such sixtieth (60th) day.
3.    Cancellation of Retention Bonuses. The Participant hereby acknowledges and
agrees that, as a condition of the Deferred Stock Award, the Participant’s right
to receive the Retention Bonuses under the Employment Agreement have been
cancelled and the Participant waives all of the Participant’s rights with
respect to the Retention Bonuses. Solely with respect to the subject matter
herein, this Award Agreement shall be deemed to amend the Employment Agreement.
4.    Captions. The captions in this Award Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.
5.    Entire Agreement. This Award Agreement constitutes the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersedes all prior communications,
representations and negotiations in respect thereto.
6.    Successors and Assigns. The terms of this Award Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, successors and permitted assigns. This Award Agreement, and the rights
and obligations hereunder, may not be assigned by the Company or the Participant
without written consent signed by the other party; provided, that the Company
shall cause this Award Agreement to be assumed by any successor that continues
the business of the Company, including any person or entity that acquires all or
substantially all of the assets of the Company.
7.    Amendments and Waivers. The provisions of this Award Agreement may not be
amended, modified, supplemented or terminated, and waivers or consents to
departures from the provisions hereof may not be given, without the written
consent of each of the parties hereto.
8.    Severability. In the event that any provision of this Award Agreement
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining parts of this Award Agreement, and this Award
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.


 
2
 




--------------------------------------------------------------------------------




9.    Signature in Counterparts. This Award Agreement may be signed in
counterparts, each which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
10.    Notices. Any notice or other communication required or which may be given
hereunder shall be delivered or sent in accordance with Section 9.1 of the
Employment Agreement.
11.    Dispute Resolution and Venue. The parties hereto agree irrevocably to
submit to the exclusive jurisdiction of the federal courts or, if no federal
jurisdiction exists, the state courts, located in the City of New York, Borough
of Manhattan, for the purposes of any suit, action or other proceeding brought
by any party arising out of any breach of any of the provisions of this Award
Agreement and hereby waive, and agree not to assert by way of motion, as a
defense or otherwise, in any such suit, action, or proceeding, any claim that it
is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper, or that the provisions of
this Award Agreement may not be enforced in or by such courts. THE PARTIES
HERETO AGREE TO WAIVE TRIAL BY JURY.


[Signature page follows]


 
3
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the first date set forth above.
 
KEANE GROUP, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 
Name:
 







 
4
 


